       Case 4:12-cr-00081-BMM Document 140 Filed 05/27/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                  CR-12-81-GF-BMM
                Plaintiff,
      vs.

JUNE LEE WOLVERINE,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 14, 2020. (Doc. 136.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 13, 2020. (Doc.

137.) The United States accused Wolverine of violating her conditions of

supervised 1) by using methamphetamine; 2) by leaving
       Case 4:12-cr-00081-BMM Document 140 Filed 05/27/20 Page 2 of 3



      Cascade County without the prior approval of her probation officer; 3) by

failing to notify her probation officer of a change in employment status; 4) by

consuming alcohol on two separate occasions; 5) by failing to notify her probation

officer of a contact with law enforcement; 6) by having contact with the victim in

this case; 7) by failing to report for substance abuse treatment on five separate

occasions; 8) by failing to report for mental health treatment; and 9) by committing

another crime. (Doc. 133.)

      At the revocation hearing, Wolverine admitted that she had violated the

condition of her supervised release 1) by using methamphetamine; 2) by leaving

Cascade County without the prior approval of her probation officer; 3) by failing to

notify her probation officer of a change in employment status; 4) by consuming

alcohol; 5) by failing to notify her probation officer of a contact with law

enforcement; 6) by failing to report for substance abuse treatment on five separate

occasions; and 7) by failing to report for mental health treatment. The Court

dismissed alleged violations 6 and 12 on the government’s motion. Wolverine

denied alleged violations 14 and 15. The government did not attempt to prove

alleged violations 14 and 15. (Doc. 137.) Judge Johnston found that Wolverine’s

violations warranted revocation, and recommended that Wolverine should receive

a custodial sentence of 8 months, with 25 months supervised release to follow.

(Doc. 136.)
       Case 4:12-cr-00081-BMM Document 140 Filed 05/27/20 Page 3 of 3



      The violations prove serious and warrant revocation of Wolverine’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 136) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant June Lee Wolverine be

incarcerated for 8 months, with 25 months of supervised release to follow.

      DATED this 27th day of May, 2020.
